Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2-21 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


 Re claim 2 The claim(s) recite(s) the abstract idea receiving, a user-provided image; generating, based on the user-provided image, a set of suggested images; receiving, a user selection of a suggested image from the set of suggested images; and generating an item listing including the suggested image from the set of suggested images.

The limitation of, receiving, a user-provided image as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from reciting from the client device and being executed by processor using instructions from the computer readable medium, one could have easily received an image mentally by merely looking at it. 

Similarly the step of generating, based on the user-provided image, a set of suggested images under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from being executed by processor  using instructions from  the computer readable medium, one could have easily generated a set of suggesting images by thinking of a set of images to suggest  mentally.

The limitation of receiving, a user selection of a suggested image from the set of suggested images as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from reciting from the client device and being executed by processor  using instructions from the computer readable medium, one could have easily received the selection mentally by merely being told the suggestion by the user. 

The limitation  generating an item listing including the suggested image from the set of suggested images under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from being executed by processor  using instructions from  the computer readable medium, one could have easily generating the listing by imaging the listing by imagining the listing in ones mind. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements A system comprising: one or more processors; and a computer-readable medium having instructions stored thereon, which, when executed by the one or more processors, cause the system to perform operations comprising:  providing, to the client device, the set of suggested images and receiving and image and selection from a client device. The processor memory and client device in the steps are  recited at a high-level of generality (i.e., as a generic computer components performing a generic computer functions of receiving an image, suggesting a set of images, providing a set of image, receiving a selection and generating a listing) such that it amounts no more  the apply the exception using generic computer components.  Furthermore the non mental step of :  providing, to the client device, the set of suggested images is merely a generic computer step of transmitting a set of suggested images using generic computer components . Combined these features amount to no more than apply the exception using generic computer components and performing generic computer data transmission function/ receiving. Accordingly, the additional elements alone or in combination do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of A system comprising: one or more processors; and a computer-readable medium having instructions stored thereon, which, when executed by the one or more processors, cause the system to perform operations comprising:  providing, to the client device, the set of suggested images and receiving and image and selection from a client device,  amount to no more than apply the exception using generic computer components and performing generic computer data transmission function  . Mere instructions to apply an exception using  generic computer components  cannot provide an inventive concept. The claim is not patent eligible.

Re claim 3  The claim(s) additionally recite(s) the abstract idea “wherein generating the set of suggested images comprises: generating an output image based on the user-provided image; and identifying the set of suggested images from an image database based at least in part on the generated output image.”


The limitation of,  wherein generating the set of suggested images comprises: generating an output image based on the user-provided image; and identifying the set of suggested images from an image database based at least in part on the generated output image,  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from reciting being executed by processor  using instructions on the  computer readable medium, one could have easily determined an output image in ones mind and mentally identifying images from a set of remembered images based on the image received in the mind. 


Since this claim only recites additional mental steps performed by the generic computer components the rational regarding the judicial exception  not being   integrated into a practical application not including  additional elements that are sufficient to amount to significantly more than the judicial exception; is not materially different from the analysis of claim 2

Re claim 4 additionally recites the language wherein the generated item listing further includes the user-provided image. This merely further the mental step of generating the listing and may still be mentally performed by mentally creating a listing include the picture therefore this feature does not materially change the analysis for claim 2 


Re claim 5 additionally recites the language wherein the user-provided image is a user-captured image. This merely further defines  the mental step of receiving the image ie. a slightly different image may be received mentally by looking at the image  and therefore this feature does not materially change the analysis for claim 4.

Re claim 8 additionally recites the language wherein the item listing includes the suggested image in place of the user-provided image. This merely further defines  the mental step of generating the listing and therefore this feature does not materially change the analysis for claim 2. 

Re claim 6 The claim(s) additionally recite(s) the abstract idea “receiving, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the suggested image and the second user-provided image”.

The limitation of,  receiving, from, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the first user-provided image and the second user-provided image. That is apart from reciting being executed by processor  using instructions on the  computer readable medium and receiving from the second client device, one could have easily looked at the second image to receive it in ones mind and determined mentally a suggested set of image based on a similarity determined in the mind. 


This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements A system comprising: one or more processors; and a computer-readable medium having instructions stored thereon, which, when executed by the one or more processors, cause the system to perform operations comprising:  providing, to the client device, the set of suggested images; receiving an image and selection from a client device; and  receiving an imager from a second client device . The processor memory and first and second client device in the steps are  recited at a high-level of generality (i.e., as a generic computer components performing a generic computer functions of receiving an image, suggesting a set of images, providing a set of image, receiving a selection and generating a listing) such that it amounts no more  the apply the exception using generic computer components.  Furthermore the non mental step of :  providing, to the client device, the set of suggested images is merely a generic computer step of transmitting a set of suggested images using generic computer components . Combined these features amount to no more than apply the exception using generic computer components and performing generic computer data transmission/receiving  function. Accordingly, the additional elements alone or in combination do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of A system comprising: one or more processors; and a computer-readable medium having instructions stored thereon, which, when executed by the one or more processors, cause the system to perform operations comprising:  providing, to the client device, the set of suggested images; receiving an image and selection from a client device; and receiving and image from a second client device,  amount to no more than apply the exception using generic computer components and performing generic computer data transmission function  . Mere instructions to apply an exception using  generic computer components  cannot provide an inventive concept. The claim is not patent eligible.

Re claim 7 The claim(s) additionally recite(s) the abstract idea “receiving, from a second client device, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the suggested image and the second user-provided image”.

The limitation of,  receiving, , a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the suggested image and the second user-provided image. That is apart from reciting being executed by processor  using instructions on the  computer readable medium and receiving from the second client device, one could have easily looked at the second image to receive it in ones mind and determined mentally a suggested set of listings  based on a similarity determined in the mind. 


This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements A system comprising: one or more processors; and a computer-readable medium having instructions stored thereon, which, when executed by the one or more processors, cause the system to perform operations comprising:  providing, to the client device, the set of suggested images; receiving an image and selection from a client device; and  receiving an imager from a second client device . The processor memory and first and second client device in the steps are  recited at a high-level of generality (i.e., as a generic computer components performing a generic computer functions of receiving an image, suggesting a set of images, providing a set of image, receiving a selection and generating  listings) such that it amounts no more  the apply the exception using generic computer components.  Furthermore the non mental step of :  providing, to the client device, the set of suggested images is merely a generic computer step of transmitting a set of suggested images using generic computer components . Combined these features amount to no more than apply the exception using generic computer components and performing generic computer data transmission/receiving function. Accordingly, the additional elements alone or in combination do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of A system comprising: one or more processors; and a computer-readable medium having instructions stored thereon, which, when executed by the one or more processors, cause the system to perform operations comprising:  providing, to the client device, the set of suggested images; receiving an image and selection from a client device; and receiving and image from a second client device,  amount to no more than apply the exception using generic computer components and performing generic computer data transmission function  . Mere instructions to apply an exception using  generic computer components  cannot provide an inventive concept. The claim is not patent eligible.
Re claim 9  The claim(s) recite(s) the abstract idea receiving, a user-provided image; generating, based on the user captured image, a set of suggested images; receiving, a user selection of a suggested image from the set of suggested images; and generating an item listing including the suggested image from the set of suggested images.

The limitation of,  receiving, a user-provided image,  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from reciting from the client device and being executed by processor  using instructions from the computer readable medium, one could have easily received an image mentally by merely looking at it. 

Similarly the step of generating, based on the user-provided image, a set of suggested images under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from being executed by processor  using instructions from  the computer readable medium, one could have easily generated a set of suggesting images by thinking of a set of images to suggest  mentally.

The limitation of receiving, a user selection of a suggested image from the set of suggested images as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from reciting from the client device and being executed by processor  using instructions from the computer readable medium, one could have easily received the selection mentally by merely being told the suggestion by the user. 

The limitation  generating an item listing including the suggested image from the set of suggested images under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from being executed by processor  using instructions from  the computer readable medium, one could have easily generating the listing by imaging the listing by imagining the listing in ones mind. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements providing, to the client device, the set of suggested images and receiving and image and selection from a client device. The client device in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer functions of providing an image and a selection and being a destination for a set of suggested images ) such that it amounts no more  the apply the exception using generic computer components.  Furthermore the non mental step of :  providing, to the client device, the set of suggested images is merely a generic computer step of transmitting a set of suggested images using generic computer components . Combined these features amount to no more than apply the exception using generic computer components and performing generic computer data transmission/receiving function. Accordingly, the additional elements alone or in combination do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing, to the client device, the set of suggested images and receiving and image and selection from a client device,  amount to no more than apply the exception using generic computer components and performing generic computer data transmission/receiving  function  . Mere instructions to apply an exception using  generic computer components  cannot provide an inventive concept. The claim is not patent eligible.

Re claim 10   The claim(s) additionally recite(s) the abstract idea “wherein generating the set of suggested images comprises: generating an output image based on the user-provided image; and identifying the set of suggested images from an image database based at least in part on the generated output image.”


The limitation of,  wherein generating the set of suggested images comprises: generating an output image based on the user-provided image; and identifying the set of suggested images from an image database based at least in part on the generated output image,  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from reciting being executed by processor  using instructions on the  computer readable medium, one could have easily determined an output image in ones mind and mentally identifying images from a set of remembered images based on the image received in the mind. 


Since this claim only recites additional mental steps performed by the generic computer components the rational regarding the judicial exception  not being   integrated into a practical application not including  additional elements that are sufficient to amount to significantly more than the judicial exception; is not materially different from the analysis of claim 9.

Re claim 11 The claim(s) additionally recite(s) the abstract idea “receiving, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the suggested image and the second user-provided image”.

The limitation of,  receiving, from, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the first user-provided image and the second user-provided image. That is apart from reciting being executed by processor  using instructions on the  computer readable medium and receiving from the second client device, one could have easily looked at the second image to receive it in ones mind and determined mentally a suggested set of image based on a similarity determined in the mind. 


This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements providing, to the client device, the set of suggested images and receiving and image and selection from a client device and receiving a second image from a  second client device. The client devices in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer functions of providing an images and a selection and being a destination for a set of suggested images ) such that it amounts no more  the apply the exception using generic computer components.  Furthermore the non mental step of :  providing, to the client device, the set of suggested images is merely a generic computer step of transmitting a set of suggested images using generic computer components . Combined these features amount to no more than apply the exception using generic computer components and performing generic computer data transmission/receiving function. Accordingly, the additional elements alone or in combination do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing, to the client device, the set of suggested images and receiving and image and selection from a client device and receiving a second image from a  second client device ,  amount to no more than apply the exception using generic computer components and performing generic computer data transmission/receiving  function  . Mere instructions to apply an exception using  generic computer components  cannot provide an inventive concept. The claim is not patent eligible.

Re claim 12 The claim(s) additionally recite(s) the abstract idea “receiving, from a second client device, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the suggested image and the second user-provided image”.

The limitation of,  receiving, , a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the suggested image and the second user-provided image. That is apart from reciting being executed by processor  using instructions on the  computer readable medium and receiving from the second client device, one could have easily looked at the second image to receive it in ones mind and determined mentally a suggested set of listings  based on a similarity determined in the mind. 


This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements providing, to the client device, the set of suggested images and receiving and image and selection from a client device and receiving a second image from a  second client device. The client devices in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer functions of providing an images and a selection and being a destination for a set of suggested images ) such that it amounts no more  the apply the exception using generic computer components.  Furthermore the non mental step of :  providing, to the client device, the set of suggested images is merely a generic computer step of transmitting a set of suggested images using generic computer components . Combined these features amount to no more than apply the exception using generic computer components and performing generic computer data transmission/receiving function. Accordingly, the additional elements alone or in combination do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing, to the client device, the set of suggested images and receiving and image and selection from a client device and receiving a second image from a  second client device ,  amount to no more than apply the exception using generic computer components and performing generic computer data transmission/receiving  function  . Mere instructions to apply an exception using  generic computer components  cannot provide an inventive concept. The claim is not patent eligible.

Re claim 14 additionally recites the language wherein the suggested image is a stock-quality image of an online marketplace system. This merely further defines  the mental step of generating of selecting a suggested image one could easily select a stock image mentally  therefore this feature does not materially change the analysis for claim 9 


Re claim 14 additionally recites the language wherein the generated item listing further includes the user-provided image. This merely further defines the mental step of generating the listing and may still be mentally performed by mentally creating a listing include the picture therefore this feature does not materially change the analysis for claim 9 


Re claim  15   The claim(s) recite(s) the abstract idea receiving, a user-provided image; generating, based on the user-provided image, a set of suggested images; receiving, a user selection of a suggested image from the set of suggested images; and generating an item listing including the suggested image from the set of suggested images.

The limitation of,  receiving, a user-provided image,  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from reciting from the client device and being executed by processor  using instructions from the computer readable medium, one could have easily received an image mentally by merely looking at it. 

Similarly the step of generating, based on the user-provided image, a set of suggested images under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from being executed by processor  using instructions from  the computer readable medium, one could have easily generated a set of suggesting images by thinking of a set of images to suggest  mentally.

The limitation of receiving, a user selection of a suggested image from the set of suggested images as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from reciting from the client device and being executed by processor  using instructions from the computer readable medium, one could have easily received the selection mentally by merely being told the suggestion by the user. 

The limitation  generating an item listing including the suggested image from the set of suggested images under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from being executed by processor  using instructions from  the computer readable medium, one could have easily generating the listing by imaging the listing by imagining the listing in ones mind. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements providing, to the client device, the set of suggested images and receiving and image and selection from a client device. The client device in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer functions of providing an image and a selection and being a destination for a set of suggested images ) such that it amounts no more  the apply the exception using generic computer components.  Furthermore the non mental step of :  providing, to the client device, the set of suggested images is merely a generic computer step of transmitting a set of suggested images using generic computer components . Combined these features amount to no more than apply the exception using generic computer components and performing generic computer data transmission/receiving function. Accordingly, the additional elements alone or in combination do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing, to the client device, the set of suggested images and receiving and image and selection from a client device,  amount to no more than apply the exception using generic computer components and performing generic computer data transmission/receiving  function  . Mere instructions to apply an exception using  generic computer components  cannot provide an inventive concept. The claim is not patent eligible.

Re claim 16   The claim(s) additionally recite(s) the abstract idea “wherein generating the set of suggested images comprises: generating an output image based on the user-provided image; and identifying the set of suggested images from an image database based at least in part on the generated output image.”


The limitation of,  wherein generating the set of suggested images comprises: generating an output image based on the user-provided image; and identifying the set of suggested images from an image database based at least in part on the generated output image,  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is apart from reciting being executed by processor  using instructions on the  computer readable medium, one could have easily determined an output image in ones mind and mentally identifying images from a set of remembered images based on the image received in the mind. 


Since this claim only recites additional mental steps performed by the generic computer components the rational regarding the judicial exception  not being   integrated into a practical application not including  additional elements that are sufficient to amount to significantly more than the judicial exception; is not materially different from the analysis of claim 15.


Re claim 17 additionally recites the language wherein the generated item listing further includes the user-provided image. This merely further the mental step of generating the listing and may still be mentally performed by mentally creating a listing include the picture therefore this feature does not materially change the analysis for claim 2 


Re claim 18 additionally recites the language wherein the user-provided image is a user-captured image. This merely further defines  the mental step of receiving the image ie. a slightly different image may be received mentally by looking at the image  and therefore this feature does not materially change the analysis for claim 17.

Re claim 19 The claim(s) additionally recite(s) the abstract idea “receiving, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the suggested image and the second user-provided image”.

The limitation of,  receiving, from, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the first user-provided image and the second user-provided image. That is apart from reciting being executed by processor  using instructions on the  computer readable medium and receiving from the second client device, one could have easily looked at the second image to receive it in ones mind and determined mentally a suggested set of image based on a similarity determined in the mind. 


This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements providing, to the client device, the set of suggested images and receiving and image and selection from a client device and receiving a second image from a  second client device. The client devices in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer functions of providing an images and a selection and being a destination for a set of suggested images ) such that it amounts no more  the apply the exception using generic computer components.  Furthermore the non mental step of :  providing, to the client device, the set of suggested images is merely a generic computer step of transmitting a set of suggested images using generic computer components . Combined these features amount to no more than apply the exception using generic computer components and performing generic computer data transmission/receiving function. Accordingly, the additional elements alone or in combination do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing, to the client device, the set of suggested images and receiving and image and selection from a client device and receiving a second image from a  second client device ,  amount to no more than apply the exception using generic computer components and performing generic computer data transmission/receiving  function  . Mere instructions to apply an exception using  generic computer components  cannot provide an inventive concept. The claim is not patent eligible.

Re claim 20 The claim(s) additionally recite(s) the abstract idea “receiving, from a second client device, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the suggested image and the second user-provided image”.

The limitation of,  receiving, , a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the suggested image and the second user-provided image. That is apart from reciting being executed by processor  using instructions on the  computer readable medium and receiving from the second client device, one could have easily looked at the second image to receive it in ones mind and determined mentally a suggested set of listings  based on a similarity determined in the mind. 


This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements providing, to the client device, the set of suggested images and receiving and image and selection from a client device and receiving a second image from a  second client device. The client devices in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer functions of providing an images and a selection and being a destination for a set of suggested images ) such that it amounts no more  the apply the exception using generic computer components.  Furthermore the non mental step of :  providing, to the client device, the set of suggested images is merely a generic computer step of transmitting a set of suggested images using generic computer components . Combined these features amount to no more than apply the exception using generic computer components and performing generic computer data transmission/receiving function. Accordingly, the additional elements alone or in combination do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing, to the client device, the set of suggested images and receiving and image and selection from a client device and receiving a second image from a  second client device ,  amount to no more than apply the exception using generic computer components and performing generic computer data transmission/receiving  function  . Mere instructions to apply an exception using  generic computer components  cannot provide an inventive concept. The claim is not patent eligible.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-21 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Re claim 2 The examiner notes new claim contains the feature “ receiving, from the client device, a user selection of a suggested image from the set of suggested images; and generating an item listing including the suggested image from the set of suggested images.” Do not appear to be disclosed in the specification as originally filed. While for example paragraph 23 discloses suggested images used in a listing there does not appear to be any receiving of a selection from a client device or using said selection to create a listing .

Claims 3-8 depend from claim 2 and therefore also contain new matter.

Re claim 6 contain the subject matter “wherein the client device is a first client device, the user- provided image is a first user-provided image, and the operations further comprise: receiving, from a second client device, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the first user-provided image and the second user-provided image.” The examiner is unable to fine support for these features in the claim. There does not appear to be and support for  any similarity calculated from a second image received from a second client device.

Re claim 7 this claim contains the subject matter “wherein the client device is a first client device, the user- provided image is a first user-provided image, and the operations further comprise: receiving, from a second client device, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the suggested image and the second user-provided image.” There does not appear to be and support for  any similarity calculated from a second image received from a second client device.

Re claim 9 this  independent claims contain similar language to claim 2 namely “receiving, from the client device, a user selection of a suggested image; and generating an item listing including the suggested image in place of the user-captured image”. It is rejected for similar reasons.

Claims 10-14 depend from claim 9 and therefore also contain new matter.

Re claim 11 contain the subject matter “wherein the client device is a first client device, the user- provided image is a first user-provided image, and the operations further comprise: receiving, from a second client device, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the first user-provided image and the second user-provided image.” The examiner is unable to fine support for these features in the claim. There does not appear to be and support for  any similarity calculated from a second image received from a second client device.

Re claim 12 this claim contains the subject matter “wherein the client device is a first client device, the user- provided image is a first user-provided image, and the operations further comprise: receiving, from a second client device, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the suggested image and the second user-provided image.” There does not appear to be and support for  any similarity calculated from a second image received from a second client device.



Re claim 15 this independent claims contain similar language to claim 2 namely “receiving, from the client device, a user selection of a suggested image from the set of suggested images; and generating an item listing including the suggested image from the set of suggested images.”. It is rejected for similar reasons.


Re claim 19 contain the subject matter “wherein the client device is a first client device, the user- provided image is a first user-provided image, and the operations further comprise: receiving, from a second client device, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the first user-provided image and the second user-provided image.” The examiner is unable to fine support for these features in the claim. There does not appear to be and support for  any similarity calculated from a second image received from a second client device.

Re claim 20  this claim contains the subject matter “wherein the client device is a first client device, the user- provided image is a first user-provided image, and the operations further comprise: receiving, from a second client device, a second user-provided image; processing the second user-provided image to generate a set of suggested item listings, wherein the set of suggested item listings includes the generated item listing based on a similarity between the suggested image and the second user-provided image.” There does not appear to be and support for  any similarity calculated from a second image received from a second client device.

Re claim 21 additionally recites the language wherein the item listing includes the suggested image in place of the user-provided image. This merely further defines  the mental step of generating the listing and therefore this feature does not materially change the analysis for claim 15. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,3, 8-10, 13, 15, 16 and 21   is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al US2010/0042609 in view of Bhardwaj US 2014/0355881.



Re claim 2 Wu discloses A system comprising: one or more processors(see paragraph 40 and 41  CPU); and a computer-readable medium having instructions stored thereon, which, when executed by the one or more processors, cause the system to perform operations comprising( see paragraph 40 and 42  marchine redable medium ): 

receiving, from a client device, a user-provided image (see paragraph 19  (e.g., one or more images for the item B 119) may be uploaded from the item listing upload engine 112 to the item listing management engine 132 see figure 1 and 2 note that the upload engine is part of user device);

providing, to the client device, the set of suggested images (see paragraph 25 note that a number of existing images having a highest similarity score are proposed to a user by the associating engine to  the item listing upload engine see figure 1 and 2 note that the upload engine is part of user device and the associating engine is part of the host device ); 

receiving, from the client device, a user selection of a suggested image from the set of suggested images (see paragraph 25 and 26 note that a user accepts one or more of the specified existing images the associating engine 240 to update the listing , see paragraph 29 “The communicating engine 350 may then communicate the acceptance received from the user to the host device 130.” ); 

and generating an item listing including the suggested image from the set of suggested images ( see paragraph 25  “the associating engine 240 may store 242 the input item listing associated with the accepted exiting images into the item listing table 260”).


Wu does not expressly disclose generating, based on the user-provided image, a set of suggested images. 


Bhardwaj discloses receiving, from a client device  a user-provided image  (see paragraph 85 uploaded image taken by user ); and generating, based on the user-provided image, a set of suggested images (see paragraph 85 note stock images which match the uploaded images are determined ). One of ordinary skill in the art could have easily determined suggested images of Wu by determining images that match an uploaded images as decribed in of Bhardwaj.   The motivation to combine is  “the quality of product listings is improved by upgrading the images posted by the seller “ see paragraph 85 . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu and Bhardwaj to reach the aforementioned advantage. 

Re claim 3  Bhardwaj further discloses wherein generating the set of suggested images comprises: generating an output image based on the user-provided image (see paragraph 85 uploaded image  taken by user, note that an image taken by a user is uploaded (output image)  ); and identifying the set of suggested images from an image database based at least in part on the generated output image (see paragraph 85 note stock images which match the uploaded images are determined )..



Re claim 8 Wu further does not expressly disclose wherein the item listing includes the suggested image in place of the user-provided image.  Bhardwaj further disclose wherein the item listing includes the suggested image in place of the user-provided image (see paragraph 85 note that a stock photo may be selected to replace the user photo in an item listing). The motivation to combine is  “determination of stock image availability may be performed if the quality of the uploaded image is below one or more pre-determined (blurriness) threshold. Identified stock images may be presented to the seller as potential replacements, for replacement approval, or as exemplars of better image quality to strive for when taking other photos of the item for upload to replace the current uploaded image “ see paragraph 85 . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu and Bhardwaj to reach the aforementioned advantage.


Re claim 9  Wu discloses A method for generating an item listing according to a user-provided image, the method comprising:: 

receiving, from a client device, a user-provided image (see paragraph 19  (e.g., one or more images for the item B 119) may be uploaded from the item listing upload engine 112 to the item listing management engine 132 see figure 1 and 2 note that the upload engine is part of user device);

providing, to the client device, the set of suggested images (see paragraph 25 note that a number of existing images having a highest similarity score are proposed to a user by the associating engine to  the item listing upload engine see figure 1 and 2 note that the upload engine is part of user device and the associating engine is part of the host device ); 

receiving, from the client device, a user selection of a suggested image from the set of suggested images (see paragraph 25 and 26 note that a user accepts one or more of the specified existing images the associating engine 240 to update the listing , see paragraph 29 “The communicating engine 350 may then communicate the acceptance received from the user to the host device 130.” ); 

and generating an item listing including the suggested image from the set of suggested images ( see paragraph 25  “the associating engine 240 may store 242 the input item listing associated with the accepted exiting images into the item listing table 260”).


Wu does not expressly disclose receiving, from a client device, a user-captured image generating, based on the user-provided image, a set of suggested images. 


Bhardwaj discloses receiving, from a client device  a user-captured image  (see paragraph 85 uploaded image taken by user ); and generating, based on the user-provided image, a set of suggested images (see paragraph 85 note stock images which match the uploaded images are determined ). One of ordinary skill in the art could have easily determined suggested images of Wu by determining images that match an uploaded images as decribed in of Bhardwaj.   The motivation to combine is  “the quality of product listings is improved by upgrading the images posted by the seller “ see paragraph 85 . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu and Bhardwaj to reach the aforementioned advantage. 

Re claim 10  Bhardwaj further discloses wherein generating the set of suggested images comprises: generating an output image based on the user-provided image (see paragraph 85 uploaded image  taken by user, note that an image taken by a user is uploaded (output image)  ); and identifying the set of suggested images from an image database based at least in part on the generated output image (see paragraph 85 note stock images which match the uploaded images are determined ).

Re claim 13 Bhardwaj further  discloses wherein the suggested image is a stock-quality image of an online marketplace system (see paragraph 85 and 102 note that the suggested images are stock images from a ecommerce or marketplace website ).

Re claim 15  Wu discloses A method for generating an item listing according to a user-provided image, the method comprising:: 

receiving, from a client device, a user-provided image (see paragraph 19  (e.g., one or more images for the item B 119) may be uploaded from the item listing upload engine 112 to the item listing management engine 132 see figure 1 and 2 note that the upload engine is part of user device);

providing, to the client device, the set of suggested images (see paragraph 25 note that a number of existing images having a highest similarity score are proposed to a user by the associating engine to  the item listing upload engine see figure 1 and 2 note that the upload engine is part of user device and the associating engine is part of the host device ); 

receiving, from the client device, a user selection of a suggested image from the set of suggested images (see paragraph 25 and 26 note that a user accepts one or more of the specified existing images the associating engine 240 to update the listing , see paragraph 29 “The communicating engine 350 may then communicate the acceptance received from the user to the host device 130.” ); 

and generating an item listing including the suggested image from the set of suggested images ( see paragraph 25  “the associating engine 240 may store 242 the input item listing associated with the accepted exiting images into the item listing table 260”).


Wu does not expressly disclose generating, based on the user-provided image, a set of suggested images. 


Bhardwaj discloses receiving, from a client device  a user-provided image  (see paragraph 85 uploaded image taken by user ); and generating, based on the user-provided image, a set of suggested images (see paragraph 85 note stock images which match the uploaded images are determined ). One of ordinary skill in the art could have easily determined suggested images of Wu by determining images that match an uploaded images as decribed in of Bhardwaj.   The motivation to combine is  “the quality of product listings is improved by upgrading the images posted by the seller “ see paragraph 85 . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu and Bhardwaj to reach the aforementioned advantage. 

Re claim 16  Bhardwaj further discloses wherein generating the set of suggested images comprises: generating an output image based on the user-provided image (see paragraph 85 uploaded image  taken by user, note that an image taken by a user is uploaded (output image)  ); and identifying the set of suggested images from an image database based at least in part on the generated output image (see paragraph 85 note stock images which match the uploaded images are determined )..



Re claim 21 Wu further does not expressly disclose wherein the item listing includes the suggested image in place of the user-provided image.  Bhardwaj further disclose wherein the item listing includes the suggested image in place of the user-provided image (see paragraph 85 note that a stock photo may be selected to replace the user photo in an item listing). The motivation to combine is  “determination of stock image availability may be performed if the quality of the uploaded image is below one or more pre-determined (blurriness) threshold. Identified stock images may be presented to the seller as potential replacements, for replacement approval, or as exemplars of better image quality to strive for when taking other photos of the item for upload to replace the current uploaded image “ see paragraph 85 . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu and Bhardwaj to reach the aforementioned advantage.



Claim(s) 4, 5, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al US2010/0042609 in view of Bhardwaj US 2014/0355881 in further view of Chatwani US 2007/0118441.

Re claim 4 Wu and Bhardwaj do not expressly disclose wherein the generated item listing further includes the user-provided image. Chatwani disclose wherein the generated item listing further includes the user-provided image (see paragraph 25 note that a catalog listing may include both stock photos and user contributed images). One of ordinary skill in the art could have easily modified the combination of Wu and Bhardwaj which includes a stock image to instead use  both the user supplied image and the stock images as described in Chatwani and the results (both images are used in the listing ) would have easily been predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu Bhardwaj and Chatwani. 

Re claim 5 Bhardwaj further discloses user-provided image is a user-captured image ( see paragraph 85 user takes the picture and uploads it, i.e. the uploaded image is a user captured image).


Re claim 14 Wu and Bhardwaj do not expressly disclose wherein the generated item listing further includes the user-provided image. Chatwani disclose wherein the generated item listing further includes the user-provided image (see paragraph 25 note that a catalog listing may include both stock photos and user contributed images). One of ordinary skill in the art could have easily modified the combination of Wu and Bhardwaj which includes a stock image to instead use  both the user supplied image and the stock images as described in Chatwani and the results (both images are used in the listing ) would have easily been predictable. Therefore it would have been obvious before the effective filing date of the claimed invention to combine Wu Bhardwaj and Chatwani. 

Re claim 17 Wu and Bhardwaj do not expressly disclose wherein the generated item listing further includes the user-provided image. Chatwani disclose wherein the generated item listing further includes the user-provided image (see paragraph 25 note that a catalog listing may include both stock photos and user contributed images). One of ordinary skill in the art could have easily modified the combination of Wu and Bhardwaj which includes a stock image to instead use  both the user supplied image and the stock images as described in Chatwani and the results (both images are used in the listing ) would have easily been predictable. Therefore it would have been obvious before the effective filing date of the claimed invention to combine Wu Bhardwaj and Chatwani. 

Re claim 18 Bhardwaj further discloses user-provided image is a user-captured image ( see paragraph 85 user takes the picture and uploads it, i.e. the uploaded image is a user captured image).


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669